                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Marcus Lenard Armstrong,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:20-cv-00020-RJC
                                      )             3:18-cr-00133-RJC-DCK
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 10, 2021 Order.

                                               March 10, 2021




        Case 3:20-cv-00020-RJC Document 12 Filed 03/10/21 Page 1 of 1
